Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Time Extension and Examiner’s Amendment
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 8/4/2022, Paul Kroon requested an extension of time for 3  MONTH(S) and authorized the Director to charge Deposit Account No. 50-2121 the required fee of $740 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION

	The title was changed to -- Method for Dewatering and Demineralization of Fine Particles --.

	At the amendment filed 12/16/21, to the “Cross-Reference” section, 
“CROSS-REFERENCE” was changed to – CROSS-REFERENCE TO RELATED APPLICATIONS – and 
at line 2 of that section, “2017 (now U.S. Patent No. 10,561,964),” was changed to --  2017, now U.S. Pat. No. 10,561,964, --.
 

IN THE CLAIMS
	Claims 3 and 6 were cancelled as having been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
CN 203408648U published 2014-01-29, directed to dispersing high solids content of powders in high viscosity liquids and to a cutting knife type stirrer, describes a variety of dispersing means: 
[0003] At present, for solid phase/liquid phase system, in order to realize good mixing and dispersing effect, current stirring mixing technique with a disc gear stirrer, frame/anchor agitator, a ribbon/screw mixer, roll mill, static mixer, etc. local shearing and dispersing effect of disc gear stirrer, however, only the gear near the edge of the circular disc has good and not suitable for high continuous operation of a powder/liquid phase system of low residence time and frame/anchor agitator. ribbon/screw stirrer stirring action with larger area, but is only suitable for solid-liquid system is low or high viscous phase system, and the power consumption is large, the advantage of the roller mill is that the crushing and dispersing the solid agglomerates can, but cannot realize liquid phase sufficiently dispersed in the solid phase powder; static mixer belonging to low shear mixing device, not suitable for occasions of high solid content system and material powder may agglomerate, at the same time, to powder and liquid entering the mixer needs to contact, and the feed power source (pump) with higher requirement. Therefore, for a powder/liquid phase system of high viscosity and high solid content, the present stirring mixing technology is still not reached when a satisfactory dispersion effect. 

JP 3545784 describes a variety of dispersing means, among them is a pulsating flow type disperser.

    PNG
    media_image1.png
    237
    674
    media_image1.png
    Greyscale

As for Yoon CIP cited and applied in the last Office action, neither the high shear rate agitator of vessel 2 (Yoon Fig. 2) nor the vibrating mesh device 8 (Yoon Fig. 2) is any one of a path in a packing material, a path in a ragging material, and a static mixer.  Only impermissible hindsight would support finding motivation for substituting any one of these three claim-recited dispersing options for the high shear rate mixer or vibrating mesh devices disclosed in Yoon CIP for no such suggestion is provided in the prior art.

Although Maiti describes a packed bed effecting separation of hydrophobic liquid and hydrophilic liquid using a packing material, flowing the liquid comprising oil and water through the packing material does not effect “breaking … [claim 1-recited] agglomerates” comprising hydrophobic particles, water droplets, and hydrophilic mineral material akin to those found in Yoon’s stream.  Accordingly, even if there were motivation to feed the effluent from Yoon’s high shear rate agitator tank 2 through Maiti’s packed bed coalescer rather than through Yoon’s vibrating mesh disagglomerating / dispersing device 8, the combination would not meet the claimed limitation of “breaking … agglomerates” by the packing material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152